DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted
on 02/01/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The objection to the drawings in the previous Office Action for informalities is hereby withdrawn in view of the Applicant’s Amendment (from amendments in the specification).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “suture locking mechanism” in claim 6.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorenson et al. (U. S. Publication 2007/0112352) hereinafter Sorenson.
Regarding Claim 1, Sorenson discloses (see Paragraphs 31, and Figure 1) a suture anchor 10, comprising: a bone attachment portion 13 for engagement with cortical bone (cortical bone makes the outer surface of bone before cancellous bone; this anchor is capable of self-tapping or self-drilling which requires going through and/or attaching to cortical bone; see Paragraph 33), the bone attachment portion having a thread threads of 33 for attachment to the cortical bone; a body portion 11 that is coupled to the bone attachment portion, extends in a longitudinal direction away from the bone attachment portion, and includes a plurality of passageways 14 for sutures that are spaced along the body portion in the longitudinal direction, each of the passageways extending in a transverse direction (see Paragraph 30) through the body portion to form openings at a surface of the body portion, wherein the openings of at 
Regarding Claim 13, Sorenson further discloses (see Paragraph 32) each of the passageways 14 has a cylindrical shape.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Sorenson et al. (U. S. Publication 2007/0112352).
Regarding Claim 4, Sorenson discloses the invention substantially as stated above. Sorenson further discloses the bone attachment is generally cylindrical shape (see Figure 1). 

Sorenson does teach (see Paragraph 31, Figures 1, and 13) the body portion having a generally cylindrical shape such as the driving tool in the same field of endeavor for the purpose of the head being cylindrical for self-drilling and attachment with a driving tool.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Sorenson’s bone attachment and body portion as taught within the same disclosure in order to allow self-drilling into bone and functionality with a driving tool.
Claims 2, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (U. S. Publication 2007/0112352) in view of Bryant et al. (U.S Publication No. 2018/0055550; previously of record) hereinafter Bryant.
Regarding Claims 2, 3, and 15, Sorenson discloses the invention substantially as stated above. 
However, Sorenson fails to disclose (Claim 2) a body portion length that is at least one-fourth of an entire length of the suture anchor, (Claim 3) the bone attachment portion length being less than one-fourth of the suture anchor length, and/or (Claim 15) the body portion has a length that is greater than one-fourth of an entire length of the suture anchor, and the bone attachment portion has a length that is less than one-fourth of the entire length of the suture anchor.
Bryant teaches (see Paragraph 72, Figure 13, and 14) a bone anchoring device 100 with a body portion 104  and bone attachment portion 102 having an adjustable 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Sorenson’s invention with an adjustable length capable of a body portion at least one-fourth of the entire length of the suture anchor as taught by Bryant in order to accommodate various bone sizes.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (U. S. Publication 2007/0112352) in view of Martello (U.S Publication 2002/0022840).
Regarding Claim 5, Sorenson discloses the invention substantially as stated above. 
However, Sorenson does not explicitly disclose that the diameter of the bone attachment portion is less than a diameter of the body portion. 
Martello teaches (see Paragraph 26 and Figure 1) a bone anchor 10 with a diameter of the bone attachment portion 18 is less than a diameter of the body portion 50 for the purpose providing a visual and physical indication for the surgeon to stop inserting the anchor (see Paragraph 26). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Sorenson’s bone attachment portion and body portion with the bone attachment portion having a smaller diameter than the body portion as taught by Martello in order to limit insertion depth.
Claims 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (U. S. Publication 2007/0112352) in view of Hendricksen et al. (U.S Publication No. 2010/0292733; previously of record) hereinafter Hendricksen.
Regarding Claims 6-10, Sorenson discloses the invention substantially as stated above. 
However, Sorenson fails to disclose (Claim 6) a suture locking mechanism configured to secure the sutures passing through the passageways to the body portion (Claim 7) the suture locking mechanism having a movable wedge pressed against the body portion to secure a suture passing through one of the passageways into the body portion; (Claim 8) a wedge that has a plurality of tines on the surface that presses the suture; (Claim 9) the tines are spaced from each other at an interval that is less than the diameter of the suture; and/or (Claim 10) the tines are tilted in a first direction that is opposite a second direction in which the movable wedge is moved to press the suture against the body portion.
Hendricksen teaches (see Paragraph 139 and Figure 41) a knotless suture anchor with (Claims 6 and 7) the suture locking mechanism having a movable wedge 2910 pressed against the body portion 2908 to secure a suture S passing through one of the passageways for example 2914, 2916 into the body portion; (Claim 8) a wedge 2910 that has a plurality of tines 2912 on the surface that presses the suture S; (Claim 9) the tines 2912 are spaced from each other at an interval that is less than the diameter of the suture S; and/or (Claim 10) the tines 2912 are tilted in a first direction that is opposite a second direction in which the movable wedge 2910 is moved to press the suture against the body portion 2908 in the same field of endeavor for the purpose of constraining suture movement relative to the anchor (See Paragraph 139).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Sorenson’s invention to include the teachings of 
Regarding Claim 12, Sorenson discloses the invention of substantially as stated above. 
However, Sorenson fails to disclose the suture locking mechanisms that is a surface locking and attaches to sutures passing through passageways and pressed against the body portion.
Hendricksen teaches (see Paragraph 150, Figures 52A, and 52B) a knotless suture anchor with a suture locking mechanism including a surface locking mechanism 7728 that is attached to the sutures 7722 and 7726 passing through the passageways 7708 and 7710 and pressed against the body portion 7720 in the same field of endeavor for the purpose securing the suture in position and also allowing the anchor to be released from the outer anchor by unthreading (See Paragraph 150).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Sorenson’s combined invention to include the teachings of Hendricksen and have a surface locking mechanism in order to allow the inner anchor to be released (if necessary) from the outer anchor by unthreading, thereby allowing additional adjustments to suture length or tension.
Claims 11 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (U. S. Publication 2007/0112352) in view of Call et al. (U.S Publication No. 2007/0276437; previously of record) hereinafter Call.
Regarding Claims 11 and 14, Sorenson discloses the invention of Claim 1 as stated above. 
However, Sorenson fails to disclose (Claim 11) multiple mechanically linked wedges that secure the suture to the body portion and (Claim 14) each of the passageways has a suture locking mechanism configured to secure the sutures passing therethrough.
Call teaches (see Paragraphs 117-120 and Figures 7A-7C) structures for suturing tensioning such as (Claim 11) a suture locking mechanism 700 including multiple wedges 724 that are mechanically linked 726 to move together to press the sutures 12 passing through the holes 714 and 718 against the body portion 722 to secure the sutures 12 to the body portion 722 and (Claim 14) each of the passageways 720 has a suture locking mechanism 700 configured to secure the sutures 12 passing therethrough in the same field of endeavor for the purpose of providing a one-way type  lock that can hold sutures stationary with increasing compressive force (see Paragraph 0119).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Sorenson’s combined invention to include the teachings of Hendricksen and have multiple wedges that are mechanically linked together in each passageway in order to have a one-way lock that can hold sutures stationary with increasing compressive force.
Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAUN L DAVID/Primary Examiner, Art Unit 3771